Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-27, drawn to An apparatus comprising at least one processor and at least one memory including computer program instructions, the at least one memory and the computer program instructions configured to, with the at least one processor, cause the apparatus at least to: generate a request for registration to a serving network over an access network; receive a registration reject message, wherein the registration reject message indicates that the serving network is not authorized by a home network of the apparatus; and in response to receiving the registration reject message indicating that the serving network is not authorized by the home network of the apparatus, enter a deregistered state such that the apparatus is configured to request registration to another serving network as shown in CPC class H04W12/06.
Group II, claim(s) 28-38, drawn to An apparatus comprising at least one processor and at least one memory including computer program instructions, the at least one memory and the computer program instructions configured to, with the at least one processor, cause the apparatus at least to: communicate with a core network via a selected type of access network; and construct a subscription concealed identifier used to identify the apparatus during communication with the core network and the selected type of access network, the subscription concealed identifier including at least: a subscription permanent identifier format type value corresponding to one of a plurality of subscription permanent identifier format types, the subscription permanent identifier format type value being associated with a subscription permanent identifier, a protection scheme identifier corresponding to one of a plurality of protection schemes preconfigured for the subscription permanent identifier, and a scheme output derived from the subscription permanent identifier using one of the protection schemes preconfigured for the subscription permanent identifier as shown in CPC class H04W76/11.
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of the common concepts.  These claims thus being directed at completely different solution. Therefore, there is no common inventive concept linking these claims.
The Examiner called the Applicant a plurality of times and left messages regarding the Election/Restrictions of the application. No response has been received.
A telephone call was made to Attorney for Applicant Mr. Carter Reeb
to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must
include an election of the invention to be examined even though the requirement be traversed (87 CFR 1.143).
Applicant is advised that the reply to this requirement to be complete must
include an election of the invention to be examined even though the requirement be traversed (87 CFR 1.143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643